Citation Nr: 0928827	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an initial increased evaluation for residuals 
of right 4th metacarpal fracture with impairment of Muscle 
Group IX, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The Veteran had active service from July 1986 to December 
1991.  He was born in 1968.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA Regional Office (RO).

The Veteran was initially scheduled for a Travel Board 
hearing in September 2008, but was forced to cancel it; he 
asked that his appeal be pursued absent a hearing.

The issue is also addressed in the REMAND portion of the 
decision below and is, in pertinent part, REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The Veteran will be advised when further action is required.


FINDING OF FACT

The Veteran's residuals of right 4th finger fracture and 
impairment of Muscle Group XI cause problems with grip and 
other hand dysfunction that more often than not is moderately 
severe, but less than severe, in nature. 



CONCLUSION OF LAW

The criteria for an initial rating of 20 percent and no more 
for residuals, right 4th finger fracture with damage to 
Muscle Group XI are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Code 5309 
(2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  In his case, the Veteran 
has specifically indicated that he believes that his right 
hand impairment is moderately severe and has been since the 
outset of the grant, warranting a 20 percent rating, and the 
Board concurs.  Accordingly, given the grant herein, 
additional discussion of those procedures is unnecessary 
except as part of the remand segment of this decision.

II.  Pertinent Law and Regulations, Factual Background, and 
Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which code or codes 
are most appropriate for application of the case, and provide 
an explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board does not find that staging is required 
herein.


The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56.  The criteria consist of 
the type of injury, the history and complaints, and the 
objective findings.  For VA purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b).

The Veteran has been rated under 38 C.F.R. § 4.73, Diagnostic 
Code (DC) 5309 (Muscle Group IX).  Muscle Group IX includes 
those muscles responsible for strong grasping movements and 
are supplemented by the intrinsic muscles in delicate 
manipulative movements.  Muscles listed as part of this group 
include the thenar eminence; the short flexor, the opponens 
and the abductor and adductor of the thumb; the short flexor, 
the opponens and the abductor of the little finger; the four 
lumbricales; and the four dorsal and three palmar interossei. 

A note to this code indicates that since the hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, 
joints, tendons, etc., injuries to Muscle Group IX should be 
rated on limitation of motion, with a minimum 10 percent 
rating. 

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a). 

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323). 38 C.F.R. § 
4.55(b).  For compensable muscle group injuries which are in 
the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through 
and through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).

A slight disability of muscles is described as a simple wound 
of muscle without debridement or infection.  The service 
department records would demonstrate a superficial wound with 
brief treatment and return to duty.  Healing would be shown 
as having been with good functional results.  No cardinal 
signs or symptoms of muscle disability would be shown and the 
scar would be minimal with no evidence of fascial defect, 
atrophy, or impaired tonus.  There would be no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups. Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered. Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted. Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile. Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance. Soft or 
flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function. In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity.  Adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  Id.

Under Diagnostic Code 5309, a 10 percent rating will be 
assigned for moderate muscle injury, a 20 percent rating is 
warranted where the injury is moderately severe in either 
upper extremity, and a 30 percent rating is assignable for 
severe injury to muscle group IX in the dominant extremity.

DC 5309 further provides that the hand is so compact a 
structure that isolated muscles injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc., and therefore such an injury should be rated 
on limitation of motion, with a minimum 10 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, DC 5309, Note. 

VA must consider ":functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; functional loss may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The rating now assigned is from the initial grant, 
accomplished in a rating action in December 2005, and is 
primarily based on the functional incapacitation of the 
Veteran's right (dominant) hand, particularly involving 
Muscle Group IX.  

Muscle Group IX involves the intrinsic muscles of the hand.  
The function of these muscles is listed as the forearm 
muscles act in strong grasping movements and are supplemented 
by the intrinsic muscles in delicate manipulative movements.  
The intrinsic muscles of the hand include: thenar eminence; 
short flexor, opponens, abductor and adductor of the thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; 4 lumbricales; 4 dorsal, and 3 palmar 
interossei.  38 C.F.R. § 4.73. 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The Veteran argues that the functional impairment in every 
day living is such that he is at least moderately severely 
impaired and warrants a 20 percent rating; the Board concurs.

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings. 
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).

Under Diagnostic Code 5309, a 10 percent rating will be 
assigned for moderate muscle injury, a 20 percent rating is 
warranted where the injury is moderately severe in either 
upper extremity, and a 30 percent rating is assignable for 
severe injury to muscle group IX in the dominant extremity.  
38 C.F.R. § 4.73.

The Veteran experienced a palmar angular displaced fracture 
of his right 4th finger in 1989.  He was soon thereafter 
reinjured during field exercises which required recasting.

The Veteran was examined by VA physician's assistant in 
August 2005.  At that time, his three part-time occupational 
endeavors were discussed including the problems encountered 
in trying to use tools, ladders, etc.  He is right-handed.  
His primary problem involved pain, more noticeable at night.  
Over-the-counter Aleve had been without significant benefit.  
At night he would use ice to help reduce the pain.  In 
summary, examination showed diminished grip of the right hand 
as well as fatigability; there was an observable slight 
deformity with a somewhat tender exuberant callus formation 
over the midshaft of the 4th metacarpal, visible on the 
dorsal aspect.  Functional limitations were described and 
motions were delineated.

All in all, the clinical evidence in the file tends to 
support the Veteran's contention that he has something more 
than minimal residuals of the right hand injury.  His 
limitations and pain are such that he more often than not 
demonstrates muscle injury involving Muscle Group IX that is 
moderately severe, and while not so severe as to warrant a 30 
percent rating, a 20 percent rating is reasonably warranted 
from the outset for the damage to Muscle Group IX.  

Given the evidence in the file, and in an effort to provide a 
positive response as timely as possible, the Board feels that 
it is more appropriate to assign that higher rating based on 
that demonstrated muscle damage to Muscle Group IX alone.  
Nevertheless, further development is required to fully 
adjudicate the more complete and alternative parameters of 
the claim, as noted below.



ORDER

An initial increased evaluation to 20 percent for residuals 
of right 4th metacarpal fracture with impairment of Muscle 
Group IX is allowed, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards.  


REMAND

The note to DC 5309 states that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  In this instance, there are also a number of 
other possible regulations which may play into an equitable 
compensation for the actual degree of impairment experienced.  

As discussed above, the 20 percent rating herein assigned 
under DC 5309 is reflective of the generally moderately 
severe (but less than severe) damage, primarily to Muscle 
Group IX.  For the reasons cited above, and in part because 
the Veteran himself indicated that a 20 percent rating was 
sufficient for that specific muscle impairment, the Board is 
satisfied that the 20 percent rating adequately compensates 
the Veteran for the current level of impairment to that area.  
However, it is not clear that the only residuals of the in-
service injury are limited to Muscle Group IX.  For instance, 
consideration must be taken of additional muscle groups, 
nerves, scarring, osseous deformity, etc.  

Another option for rating his disability might involve the 
demonstrable residuals of the 4th metacarpal fracture.  The 
regulations pertaining to ankylosis and limitation of motion 
of finger injuries underwent revision on August 26, 2002.  
Therefore, the regulations in effect both prior to and since 
that date need to be addressed.

Prior to August 26, 2006, individual 4th finger injuries were 
rated under 38 C.F.R. § 4.71a, Diagnostic Code is 5227 which 
contemplates ankylosis of the ring or little finger.  Under 
DC 5227, a noncompensable evaluation is warranted for 
unfavorable or favorable ankylosis of the ring finger.  This 
code also indicates that, where the ring finger is ankylosed, 
VA may consider whether the disability is analogous to 
amputation, or whether the disability results in the 
limitation of motion of other digits, or otherwise interferes 
with the overall function of the hand.  In this regard, 
amputation of the ring finger warrants a 10 percent 
evaluation without metacarpal resection at the proximal 
interphalangeal joint, or proximal thereto.  A 20 percent 
evaluation is warranted with amputation of the ring finger 
with more than one half of the bone lost.  38 C.F.R. § 4.71a, 
DC 5155.

DC 5230 contemplates limitation of motion of the ring or 
little finger; a noncompensable evaluation is warranted for 
any limitation of motion.  

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Alternatively, scarring or arthritis might be a basis for the 
rating or for potential separate consideration.  Also with 
any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.  In Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.

A VA examination in 2005 noted that he has peculiar callous 
formations, that his hand tends to stay in the gripped 
position, that he has both weakened grip as well as 
fatigability, and there he has deformity of the 4th 
metacarpal although the last clinical evaluation seemed to 
show less than ankylosis. 

In his VA Form 21-4138 filed in January 2006, the Veteran 
stated that his right hand problem caused him difficulty in 
everything he did on a daily basis.  He could only write for 
5 minutes before the hand would get so cramped up that he 
could no longer write.  At night, the hand would shake so 
that he and his wife would be awakened.  He was in constant 
pain.  He said he had applied for VA Vocational 
Rehabilitation (VR&E) because he could not perform in his 
current job.  He asked that be examined by an orthopedic 
physician at the VAMC.

He has since indicated that he has been accepted into and is 
pursuing VR&E benefits and schooling, but that he is still 
hindered in daily living.  He has indicated that he was able 
to work after service in his father's contracting business 
and at a plywood mill, but this was impossible due to his 
right hand.  The VR&E file is not associated with the claims 
folder. 

The Board also notes that the duty to assist includes 
obtaining non-VA and VA treatment records, VA vocational 
rehabilitation (VR&E) records.  See 38 C.F.R. § 3.159(c)(2); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998). 

He has indicated that the hand has gotten worse and problems 
more involved, and that he should be re-examined to determine 
the nature of that deterioration.  A VA examination or 
opinion is necessary if the evidence of record if there is 
evidence of persistent or recurrent symptoms of disability 
but does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 C.F.R. § 3.159; 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  All updated VA clinical and VR&E 
records, should be acquired and associated 
with the file.

2.  The Veteran should then be scheduled 
for a VA examination by appropriate 
specialists to determine the nature of his 
disability of his 4th metacarpal and 
aggregate right hand disability in 
addition to that involving Muscle Group IX 
and to include any other muscle groups 
impacted, arthritis, and scarring, if any.

    a.  The claims file and a copy of this 
decision should be made available to the 
examiner.  All necessary laboratory and 
other testing including X-rays should be 
undertaken.  
    
    b.  The examiner should discuss the 
osseous deformity observed at the 4th 
finger fracture site when he was last 
examined.  All applicable tenets of the 
rating code should be addressed including 
38 C.F.R. §§ 4.40, 4.45, 4.59, etc., as 
well as Deluca, supra.
    
    c.  And an opinion should also be 
rendered by the examining physician as to 
the impact the Veteran's disability has on 
his ability to seek or retain gainful 
employment and on his daily living, to 
include pursuant to 38 C.F.R. § 3.321 and 
Vazques-Flores, supra

3.  The case should then be reviewed on 
all pertinent bases, schedular and 
extraschedular, and utilizing all 
potentially applicable alternative 
criteria, and if the decision is 
unsatisfactory, a SSOC should be issued 
and the Veteran and his representative 
should be given a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.  The Veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


